Citation Nr: 1638405	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4, prior to September 1, 2009, in excess of 20 percent, for the period from September 1, 2009, to May 31, 2011, and in excess of 40 percent since May 31, 2011, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to May 1970, from January 1972 to October 1973, and from August 1979 to February 1987.  This appeal to the Board of Veterans' Appeals (Board) comes from a November 2006 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board granted increased ratings for the Veteran's service-connected lumbar spine disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (Joint Motion), the Court issued an Order in June 2016 remanding the case to the Board.  

An August 2016 RO letter reflects that the issues remanded in the September 2015 Board decision are undergoing development and have not be recertified to the Board.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904 (a) (2015).  In September 2015, the Board granted increased ratings for the Veteran's service-connected lumbar spine disability.  The Veteran appealed this decision to the Court.  Based on the Joint Motion, the Court issued an Order in June 2016 remanding the case to the Board.  . 

In the Joint Motion, the parties agreed that the portion of the Board's September 2015 decision failed to adequately address whether referral for extraschedular consideration was warranted under 38 C.F.R. § 3.321(b)(1) (2015).  The parties requested that the Court not disturb those parts of the Board's decision that granted higher ratings on a schedular basis.  Pursuant to the Joint Motion, the Court remanded that portion of the Board's September 2015 decision to the extent that the Board failed to adequately address whether referral for extraschedular consideration was warranted under 38 C.F.R. § 3.321(b)(1). 

Accordingly, in order to prevent prejudice to the Veteran, that part of the Board's September 2015 decision that failed to adequately address whether referral of ratings in excess of 10 percent for spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4, prior to September 1, 2009, in excess of 20 percent, for the period from September 1, 2009, to May 31, 2011, and in excess of 40 percent since May 31, 2011, on an extraschedular basis was warranted, is vacated and a new decision will be entered as if the September 2015 decision as to that issue only had never been issued.


REMAND

In this case, for the reasons described above, the schedular rating assigned for the Veteran's service-connected lumbar spine disability is not before the Board.  The only issue before the Board at this time is entitlement to a rating in excess of 10 percent for spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4, prior to September 1, 2009, in excess of 20 percent, for the period from September 1, 2009, to May 31, 2011, and in excess of 40 percent since May 31, 2011, on an extraschedular basis.

The Joint Motion indicates that the Board, in its September 2015 decision, failed to adequately address the functional effects of the Veteran's lumbar spine disability when considering whether referral for extraschedular consideration was warranted pursuant to 38 C.F.R. § 3.321(b), to include based on the collective impact of the Veteran's service-connected disabilities.  

The Board cannot assign an extraschedular rating in the first instance; rather, a remand for referral to the Director of Compensation Service (Director) is necessary.  38 C.F.R. § 3.321(b)(1).  Thus, the claim for extraschedular ratings for the lumbar spine disability must be referred to the Director for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded"); 38 C.F.R. § 3.321(b)(1).  The Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision, and it must be sufficient to facilitate review by the Board.  In so doing, the Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015); Beasley v. McDonald, 2016 WL 416334, at *4 (Feb. 3, 2016).  

Accordingly, the case is remanded for the following action:

1.  The RO must refer the claim of entitlement to an extraschedular rating in excess of 10 percent for spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4, prior to September 1, 2009, in excess of 20 percent for the period from September 1, 2009, to May 31, 2011, and in excess of 40 percent, since May 31, 2011, on an extraschedular basis to the Director.

The Director of Compensation Service must consider the functional effects of the Veteran's lumbar spine disability when considering whether referral for extraschedular consideration was warranted pursuant to 38 C.F.R. § 3.321(b), to include based on the collective impact of the Veteran's service-connected disabilities.  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected lumbar spine disability, or to based on the collective impact of the Veteran's service-connected disabilities.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issue of entitlement to extraschedular ratings for the lumbar spine disability, to include based on the collective impact of the Veteran's service-connected disabilities must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




